Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 – 6 and 9 - 21 have been examined in this application. Claims 7 and 8 have been withdrawn. Claim 21 has been added. This communication is the first action on merits.  
	Election/Restrictions
Applicant’s election without traverse of Group I claims 1 – 6 and 9 – 20  in the reply filed on 8/11/2022 is acknowledged. New claim 21 has been added.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 222 and 262.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: “a first connection means for securing” in claim 9 and “first connection means” in claims 14 and 15.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first connection means” in claim 12, 18 and 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a first connection means and, accordingly, the identification/description is indefinite. The examiner suggests amending the aforementioned to “hook and loop”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 9 – 16 and 18 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190246819 A1 to Lemoine et. al. (Lemoine hereafter) in view of US 20090271927 A1 to Rodriguez (Rodriguez hereafter).
As per claim 1,  Lemoine teaches A pillow enclosure system (see 100—Fig.1: pillow enclosure) comprising: a first portion (see 110—Fig.1: first portion) comprising: a first top panel (see 113—Fig.1: first top pane) and a first base panel (see 112—Fig.1: first base panel ) secured together along a first longitudinal edge (see annotated Fig.1: first longitudinal edge ) and a second opposing longitudinal edge; (see annotated Fig.1: second opposing longitudinal) a first envelope (see 224—Fig.3: first envelope ) secured along an interior lateral edge (see annotated Fig.1: interior lateral edge) and secured along at least a portion of the first longitudinal edge (see annotated Fig.1) and second opposing longitudinal edge (see annotated Fig.1: second opposing longitudinal edge);

    PNG
    media_image1.png
    783
    1073
    media_image1.png
    Greyscale

a second portion comprising: (see 120—Fig.1: second portion) a second top panel (see 123—Fig.1: second top panel ) and a second base panel (see 122—Fig.1: second base panel ) secured together along the first longitudinal edge (see annotated Fig.1)
and the second opposing longitudinal edge(see annotated Fig.1 );a second envelope (see 222—Fig.3: second envelope ) secured along an opposing interior lateral edge (see annotated Fig.1) and secured along a portion of the first longitudinal edge (see annotated Fig.1) and the second opposing longitudinal edge (see annotated Fig.1);

    PNG
    media_image2.png
    708
    815
    media_image2.png
    Greyscale
and wherein the first top panel and the second top panel are connected along a top side interior lateral edge (see annotated Fig.1 ) and wherein the first base panel and the second base panel are connected along a base side interior lateral edge, connecting the first portion and second portion (see annotated Fig.1)











Lemoine does not teach, forming a continuous tubular-shaped enclosure. 
Rodriguez teaches [the first portion and second portion] forming a continuous tubular-shaped enclosure (see Fig.6: tubular-shaped enclosure).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of providing a pillow capable of a roll like configuration in order to provide support and comfort to a user’s back or neck area(see pg. 3 para [0035] "The pillow 1 can be placed in a cervical roll pillow configuration (not shown). The forms folded versus rolled as in FIGS. 6 and 12 will also work in some cases. These configurations can be used tucked underneath the neck while sleeping on one's side or back. A standard bed pillow can be used with this form to add comfort. The standard pillow will support the head and shoulders. The extra pillow will keep pressure off the shoulder in a side lying position. The user will have the benefit of a customized pillow at a low cost").
As per claim 2,  Lemoine teaches, The pillow enclosure system of claim 1, wherein the pillow enclosure system includes a cushioning element (see pg.2 para [0023]: "The panel 110 may be filled with polyester filling (or any other filling or combination of fillings), "), the pillow enclosure system having a first configuration (see examiner note; 310—Fig.3; pg.3 para [0033]: "Step 310 depicts the pillow playset 100 in a storage configuration.")
*Note: The examiner considers the storage configuration as the first configuration

wherein the first portion maintains the cushioning element and the second portion is     positioned within the first envelope (see annotated 310—Fig.3).

    PNG
    media_image3.png
    387
    963
    media_image3.png
    Greyscale

As per claim 3,  Lemoine teaches The pillow enclosure system of claim 1, wherein the pillow enclosure system includes a cushioning element (see pg.1 para [0004]: " In one embodiment, the first panel is filled with a first amount polyester filling or filled with synthetic foam cut to approximate the dimensions of the pillow. In some embodiments, the second panel is filled with a second amount of polyester filling, wherein the first amount of polyester filling is greater than the second amount of polyester filling.), the pillow enclosure system having a second configuration (see 340—Fig.3: ) wherein the first envelope is unfolded exposing the second portion with the second envelope (see annotated Fig.3: ) and the second portion is unrolled (see annotated Fig.3).
Lemoine does not teach, [wherein] the cushioning element is free to move between the first portion and second portion without removing the cushioning element from the continuous tubular-shaped enclosure.
Rodriguez teaches and the cushioning element is free to move between the first portion and second portion without removing the cushioning element from the continuous tubular-shaped enclosure (see pg. 1 para [0008]: " The pillow case can be folded up and inserted into the first pocket, when the pillow cushion is in the pillow case, such that a majority, or a substantial portion, of the pillow cushion and the pillow case is located in the first pocket. The pillow case can be folded up and inserted into the second pocket, when the pillow cushion is in the pillow case, such that a majority, or a substantial portion, of the pillow cushion and the pillow case is located in the second pocket").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of allowing the users the capability to rearrange the cushion configuration by folding or rolling the pillow in order to provide a comfortable support for the user's neck or back(see pg. 3 para [0035]).
As per claim 4,  Lemoine does not teach wherein the pillow enclosure system includes a cushioning element and wherein the pillow enclosure system comprises a third configuration wherein the second portion maintains the cushioning element and the first portion is rolled up and positioned within the second envelope.
Rodriguez teaches wherein the pillow enclosure system includes a cushioning element and wherein the pillow enclosure system comprises a third configuration (see Fig.12; pg.1 para [0021]: " FIG. 12 shows a bottom front right side perspective view of the pillow of FIG. 1, with pillow folded into thirds and inserted into the second flap;”)
Note: The examiner considers the pillow configuration as shown in Fig. 12 as the third configuration.
wherein the second portion maintains the cushioning element (see claim 4; examiner note) and wherein pillow case can be folded up and inserted into the second pocket, when the pillow cushion is in the pillow case, such that a substantial portion of the pillow cushion and the pillow case is located in the second pocket.")
Note: It may be understood that the cushion element may be maintained in the first or second pocket as described in the abstract ("The pillow case and cushion can be inserted into the first or second pockets.")

and the first portion is rolled up and positioned within the second envelope (see annotated Fig. 11 & 12 on page 19)

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of allowing the users the capability to rearrange the cushion configuration by folding or rolling the pillow in order to provide a comfortable support for the user's neck or back (see pg. 3 para [0035]).
As per claim 5,  Lemoine teaches wherein the first portion and second portion comprise different materials (see pg.1 para [0004]: " In one embodiment, the first panel is filled with a first amount polyester filling or filled with synthetic foam cut to approximate the dimensions of the pillow. In some embodiments, the second panel is filled with a second amount of polyester filling, wherein the first amount of polyester filling is greater than the second amount of polyester filling.).
As per claim 6,  Lemoine teaches, wherein the first portion comprises a first exterior lateral edge (see annotated Fig. 1 on page 5: first exterior lateral edge), and the second portion comprises an opposing second exterior lateral edge (see annotated Fig. 1 on page 5: second exterior lateral edge)

Lemoine does not teach, [wherein] the opposing second exterior lateral edge is closed 
and the first exterior lateral edge is selectively closeable.
Rodriguez teaches wherein the opposing second exterior lateral edge is closed (see pg.2 & 3 para [0030]: " In one embodiment, the top 2 and the bottom 14 may connect to each other directly, sewn closed at their edges, while still creating a main inner chamber 1b, so that the cushion 1b is permanently encased by case 1a. ) and the first exterior lateral edge is selectively closeable (see pg.2 & 3 para [0030]: "In a second embodiment, the case 1a can be left open where 2 and 14 may meet at right side 12 so that pillow cushion 1c can be removed. In a third embodiment, where 2 and 14 may meet at right side 12 a closing and opening devise i.e. zipper can be attached to keep cushioning material securely in the case 1a.").
Note: The examiner considers the perimeter where elements (2) and (14) connect in Fig.4 &5,  as the first and second exterior lateral edges.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of providing a means to easily remove cushion material from the pillow enclosure (see pg.2 para [0030] "In a second embodiment, the case 1a can be left open where 2 and 14 may meet at right side 12 so that pillow cushion 1c can be removed. ").
As per claim 9,  Lemoine teaches A pillow enclosure system (see 100—Fig.1: pillow enclosure) comprising: a first portion (see 110—Fig.1: second portion) with a first exterior lateral edge (see annotated Fig. 1) and a first interior lateral edge (see annotated Fig.1); and the second portion (see 120—Fig.1: second portion) with a second exterior lateral edge (see annotated Fig. 1 on page 5: second exterior lateral edge) opposite the first exterior lateral edge of the first portion(see annotated Fig. 1), and a second interior lateral edge connected to the first interior lateral edge of the first portion (see annotated Fig. 1: second interior lateral edge)

    PNG
    media_image4.png
    708
    808
    media_image4.png
    Greyscale

Lemoine does not teach, a tubular-shaped enclosure the first portion further comprising a first connection means for securing a second portion, the first connection means secured along at least one of: the first interior lateral edge, a first longitudinal edge, and a second opposing longitudinal edge; and the second portion comprising a tubular-shaped enclosure ,the first portion and the second portion forming a continuous tubular-shaped enclosure in an open configuration.
Rodriguez teaches a tubular-shaped enclosure (see annotated Fig.6: first portion comprising a tubular-shaped enclosure) the first portion further comprising a first connection means for securing a second portion (see 18—Fig.4: first connection means),the first connection means secured along at least one of: the first interior lateral edge, a first longitudinal edge, and a second opposing longitudinal edge (see annotated Fig. 4); 

    PNG
    media_image5.png
    539
    973
    media_image5.png
    Greyscale

and the second portion comprising a tubular-shaped enclosure (see Fig.5 & 6 on page : second portion comprising a tubular-shaped enclosure), the first portion and the second portion forming a continuous tubular-shaped enclosure in an open configuration (see Fig.6: continuous tubular-shaped enclosure).

    PNG
    media_image6.png
    614
    943
    media_image6.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of maintaining the pillow enclosure in a desired configuration by way of the connection means to provide comfort and support to the user's neck (see pg.2 para [0033] "The cords or straps, 18 and 20, shown in FIGS. 1-6, can be used to hold the pillow 1 in a folded up state or to carry the pillow 1.").
As per claim 10,  Lemoine does not teach, The pillow enclosure system of claim 9, wherein the first exterior lateral edge is selectively closeable and the second exterior lateral edge is closed.
Rodriguez teaches wherein the first exterior lateral edge is selectively closeable (see pg.2 & 3 para [0030]: "In a second embodiment, the case 1a can be left open where 2 and 14 may meet at right side 12 so that pillow cushion 1c can be removed. In a third embodiment, where 2 and 14 may meet at right side 12 a closing and opening devise i.e. zipper can be attached to keep cushioning material securely in the case 1a.") and the second exterior lateral edge is closed (see pg.2 & 3 para [0030]: " In one embodiment, the top 2 and the bottom 14 may connect to each other directly, sewn closed at their edges, while still creating a main inner chamber 1b, so that the cushion 1b is permanently encased by case 1a. ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of providing a means to easily remove cushion material from the pillow enclosure (see pg. 2 & 3 para [0030]).
As per claim 11,  Lemoine does not teach The pillow enclosure system of claim 9, wherein the first exterior lateral edge is closed by a zipper.
Rodriguez teaches wherein the first exterior lateral edge is closed by a zipper (see pg.2 & 3 para [0030]: "In a second embodiment, the case 1a can be left open where 2 and 14 may meet at right side 12 so that pillow cushion 1c can be removed. In a third embodiment, where 2 and 14 may meet at right side 12 a closing and opening devise i.e. zipper can be attached to keep cushioning material securely in the case 1a.").
Note: The examiner considers the perimeter where elements (2) and (14) connect in Fig.4 &5,  as the first and second exterior lateral edges.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of providing a means to easily remove cushion material from the pillow enclosure (see pg. 2 & 3 para [0030]).
As per claim 12,  Lemoine does not teach wherein the first connection means comprises at least one of: straps, buckles, buttons, and velcro.
Rodriguez teaches The pillow enclosure system of claim 9, wherein the first connection means comprises at least one of: straps, buckles, buttons, and velcro (see pg.2 para [0027]: "The pillow 1 includes straps 18 and 20 shows in FIGS. 1-6. The straps 18 and 20 include snaps or fasteners 18a-d and 20a-d, respectively.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of maintaining the pillow enclosure in a desired configuration by way of the connection means to provide comfort and support to the user's neck (see pg.2 para [0033] "The cords or straps, 18 and 20, shown in FIGS. 1-6, can be used to hold the pillow 1 in a folded up state or to carry the pillow 1.").
As per claim 13,  Lemoine does not teach wherein a cushioning element may be moved from the first portion to the second portion without removing the cushioning element from the continuous tubular-shaped enclosure in the open configuration.
Rodriguez teaches wherein a cushioning element may be moved from the first portion to the second portion without removing the cushioning element from the continuous tubular-shaped enclosure in the open configuration (see claim 11; pg. 1 para [0008]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of allowing the users the capability to rearrange the cushion configuration by folding or rolling the pillow in order to provide a comfortable support for the user's neck or back (see pg. 3 para [0035]).
As per claim 14,  Lemoine does not teach, wherein the pillow enclosure system may store the cushioning element within the first portion with the second portion attached to the pillow enclosure system via the first connection means.
Rodriguez teaches, wherein the pillow enclosure system may store the cushioning element within the first portion with the second portion attached to the pillow enclosure system via the first connection means (see pg.2 para [0033]; examiner note: "The cords or straps, 18 and 20, shown in FIGS. 1-6, can be used to hold the pillow 1 in a folded up state or to carry the pillow 1.").
Note: The examiner considers attached as connected or joined to something as defined by Webster dictionary. It may be understood that the first and second positions are joined together in a folded state.
Note: It may be further understood that first attachment means (18) can be used to fold the first and second portions in a folded state as described in para [0033].

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of maintaining the pillow enclosure in a desired configuration by way of the connection means to provide comfort and support to the user's neck (see pg.2 para [0033] ).
As per claim 15,  Lemoine does not teach wherein the pillow enclosure system may store the cushioning element within the second portion with the first portion attached to the pillow enclosure system via the first connection means.
Rodriguez teaches The pillow enclosure system of claim 13, wherein the pillow enclosure system may store the cushioning element within the second portion with the first portion attached to the pillow enclosure system via the first connection means (see pg.2 para [0033]; examiner note).
Note: The examiner considers attached as connected or joined to something as defined by Webster dictionary. It may be understood that the first and second positions are joined together in a folded state. It may be further understood that first attachment means (18) can be used to fold the first and second portions in a folded state as described in para [0033].

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of maintaining the pillow enclosure in a desired configuration by way of the connection means to provide comfort and support to the user's neck (see pg.2 para [0033] ).

As per claim 16,  Lemoine teaches The pillow enclosure system of claim 9, wherein the first portion and second portion comprise different materials (see pg.1 para [0004]).
As per claim 18,  Lemoine does not teach, The pillow enclosure system of claim 9, wherein the first connection means comprises a first envelope of the first portion, the first envelope secured along the first interior lateral edge, the second portion positionable within the first envelope.
Rodriguez teaches wherein the first connection means comprises a first envelope of the first portion (see 4—Fig.4: first envelope), the first envelope secured along the first interior lateral edge (see 4a—Fig.4: first envelope (4) secured along first interior lateral edge (4a)), the second portion positionable within the first envelope (see annotated Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of maintaining the pillow enclosure in a desired configuration by way of the connection means to provide comfort and support to the user's neck (see pg.2 para [0033] "The cords or straps, 18 and 20, shown in FIGS. 1-6, can be used to hold the pillow 1 in a folded up state or to carry the pillow 1.").
As per claim 19,  Lemoine does not teach a second connection means, the second connection means comprising a second envelope of the second portion, the second envelope secured along the second interior lateral edge, the first portion positionable within the second envelope.
Rodriguez teaches The pillow enclosure system of claim 18, further comprising a second connection means (see 21—Fig.12: second connection means), the second connection means comprising a second envelope of the second portion (see 16—Fig.12: second envelope), the second envelope secured along the second interior lateral edge (see 16a—Fig.12: second envelope (16) secured along a second interior lateral edge (16a)), the first portion positionable within the second envelope (see annotated Fig. 12).

    PNG
    media_image7.png
    641
    995
    media_image7.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of maintaining the pillow enclosure in a desired configuration by way of the connection means to provide comfort and support to the user's neck (see pg.2 para [0033] "The cords or straps, 18 and 20, shown in FIGS. 1-6, can be used to hold the pillow 1 in a folded up state or to carry the pillow 1.").
As per claim 20,  Lemoine teaches The pillow enclosure system of claim 9, further comprising a cushioning material (see pg.2 para [0023]).
Lemoine does not teach, the cushioning material transferrable from the first portion to the second portion without removing the cushioning material from the continuous tubular-shaped enclosure.
Rodriguez teaches, the cushioning material transferrable from the first portion to the second portion without removing the cushioning material from the continuous tubular-shaped enclosure (see pg. 1 para [0008]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of allowing the users the capability to rearrange the cushion configuration by folding or rolling the pillow in order to provide a comfortable support for the user's neck or back (see pg. 3 para [0035]).
As per claim 21,  Lemoine teaches A pillow enclosure system (see 100—Fig.1: pillow enclosure system ) comprising: a first portion for selectively holding a cushion in a first configuration of the pillow enclosure system (see 110—Fig.1: a first portion); a second portion for selectively holding the cushion in a second configuration of the pillow enclosure system(see 120—Fig.1: a second portion) ; and wherein the first portion comprises a first envelope for selectively holding the second portion when the cushion is within the first portion(see 224—Fig.3: first envelope), and the second portion comprises a second envelope for selectively holding the first portion when the cushion is within the second portion (see 222—Fig.3: second envelope).
Lemoine does not teach, wherein the cushion can move between the first portion and the second portion without being removed from the pillow enclosure system.
Rodriguez teaches; wherein the cushion can move between the first portion and the second portion without being removed from the pillow enclosure system (see pg. 1 para [0008])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Rodriguez with the motivation of allowing the users the capability to rearrange the cushion configuration by folding or rolling the pillow in order to provide a comfortable support for the user's neck or back(see pg. 3 para [0035]).
Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190246819 A1 to Lemoine in view of US 20090271927 A1 to Rodriguez in further view of  US 7322057 B2 to Merline (Merline here after).
As per claim 17,  Lemoine does not teach The pillow enclosure system of claim 16 wherein the first portion comprises a water-resistant fabric and second portion comprises cotton.
Merline teaches The pillow enclosure system of claim 16 wherein the first portion comprises a water-resistant fabric (see Col 6 line 8 -10: " the travel pillowcase 10 of the present invention includes a first sheet 20 of a water resistant fabric having an inside surface 22") and second portion comprises cotton (see Col 6 lines 46 - 48: "the third sheet 40 of the preferred travel pillowcase 10 is manufactured of a fleece fabric, which is soft, warm and will not irritate human skin. However, other embodiments may utilize different materials, such as fleece, satin, silk, cotton, cashmere, or polyester").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lemoine with the teachings of Merline with the motivation of providing a pillow made of durable fabric while simultaneously providing a fabric that will not cause irritation to the user's skin (see Col 6 lines 46 - 48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        9/24/2022


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        

9/24/2022